Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151680                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PILGRIM’S REST BAPTIST CHURCH,                                                                                      Justices
  a/k/a PILGRIM’S REST MISSIONARY
  BAPTIST CHURCH, NATHAN MAYFIELD,
  and STEPHON BLACKWELL,
              Plaintiffs/Counter-Defendants-
              Appellees,
  v                                                                 SC: 151680
                                                                    COA: 318797
                                                                    Kent CC: 11-012242-CZ
  ARTHUR PEARSON, SR.,
           Defendant/Counter-Plaintiff-
           Appellant.

  ______________________________________/

        On order of the Court, the application for leave to appeal the April 23, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties may file supplemental briefs within 42 days of the date of this order, but they
  should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2015
           a1202
                                                                               Clerk